DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 10.  Specifically, the prior art of record do not teach the combined features of the claim limitations that include superimposing the second plurality of encoded second target data representations to produce a superposition of the second plurality of encoded second target data representations; storing the superposition of the second plurality of encoded second target data representations in memory; creating a plurality of program instances, each of which retrieves from memory a different combination of the stored second probe representation and the pair comprising the stored superposition of the first plurality of encoded second target data representations and the stored superposition of the second plurality of encoded second target data representations; interfering the superposition of the first plurality of encoded second target data representations with the second probe data representation to produce a first set of one or more interfered data representations;
interfering the superposition of the second plurality of encoded second target data
representations with the second probe data representation to produce a second set of one or more corresponding interfered data representations or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8 and 10.
The closest prior arts of record, Shaw et al. (U.S. Patent No. 6,920,451 B2) teaches methods and systems for the manipulation, storage, modeling, visualization, and quantification of dataset. However, Shaw does not disclose the above features of limitations or the similar limitations in combination with the other limitations as recited in the context of independent claims 1, 8 and 10.
In addition, the prior arts of record do not provide a basis of evidence for asserting a motivation at the time the invention was made to a person having ordinary skill in the art would have integrated or modified the methods and systems for the manipulation, storage, modeling, visualization, and quantification of dataset to incorporate the combined features of limitations disclosed above or the similar limitations in combination with the other limitations as recited in the context of independent claims 1, 8 or 10.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157